Citation Nr: 0004062	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  96-44 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right hand.  

2. Entitlement to service connection for a chest disorder.  

3.  Entitlement to service connection for the residuals of 
frontal facial injury.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant has verified active military service from 
October 1966 to November 1969.  This matter comes to the 
Board of Veterans' Appeals (Board) from rating determinations 
by the Houston Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was last before the Board in 
July 1997, when it was remanded to the RO for further 
development of the evidence.  

In the July 1997 remand, the Board erroneously listed the 
issue of entitlement to service connection for bilateral 
hearing loss among the issues in appellate status at that 
time.  In fact, the appellant very deliberately did not 
include that issue in his substantive appeal (VA Form 9, 
dated in September 1996), and the current record does not 
reflect any other document which would qualify as a timely 
substantive appeal on the issue of service connection for 
hearing loss.  A timely substantive appeal is as essential as 
a timely notice of disagreement to confer appellate 
jurisdiction on the Board.  See 38 C.F.R. § 20.200; Roy v. 
Brown, 5 Vet. App. 554, 555 (1993).  Therefore, the Board has 
no jurisdiction over such issue at this time.  


REMAND

As mentioned above, the appellant has verified active service 
from October 1966 to November 1969, when he served on active 
duty in the U.S. Marine Corps.  The evidence also indicates 
additional service in the Marine Corps Reserve from November 
1969 to August 1972, and again from June 15, 1979 to June 14, 
1980.  The appellant has always referred to the latter period 
of service as "Active Reserve" service.  (See, e.g., letter 
by appellant, dated May 28, 1998.)  Also, the record reflects 
what appear to be photocopies of two "Honorable Discharge" 
certificates issued by the U.S. Marine Corps (not the reserve 
component) in August 1972 and June 1980.  On the other hand, 
a copy of the appellant's enlistment contract dated in June 
1979 indicates that he enlisted at that time for one year of 
"Inactive Duty" in the Marine Corps Reserve.  The present 
claim was also initially limited to the verified period of 
active service in the late 1960s.  See VA Form 21-526, 
Veteran's application for Compensation or Pension, dated in 
September 1994.  

In order to properly review this appeal, it is imperative for 
the Board to be aware of the appellant's correct service 
dates, i.e., the dates of active military service as defined 
at 38 C.F.R. § 3.6(a).  Most periods of active duty for 
training or inactive duty training in the reserves would not 
be countable service for VA purposes.  See 38 C.F.R. §§ 3.1, 
3.6.  In an attempt to clarify the situation, the Board 
directed the RO in the July 1997 remand to obtain 
verification of all periods of military service.  
Accordingly, a request by the RO was addressed to the service 
department seeking this verification in February 1998.  The 
present record does not reflect any response to the request 
by the service department, and the RO's action in returning 
this appeal to the Board without this information is in 
violation of Stegall v. West, 11 Vet. App. 268 (1998) (remand 
by the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand order, and it imposes on 
VA a concomitant duty to ensure compliance with the terms of 
the remand.)  

Several attempts by the RO to obtain missing service medical 
records (if any) pertaining to the 1979-80 period of service 
have been unsuccessful, but no attempt has been made to 
locate corresponding medical records (if any) dating from the 
1969-72 period of service in the Marine Corps Reserve.  
Furthermore, although the appellant has been kept informed of 
the attempts to locate missing medical records and has 
indicated that he has no further relevant information or 
records in his possession, the Board is not sure that the 
procedural requirements set out in Dixon v. Derwinski, 3 Vet. 
App. 261, 263-64 (1992) have been satisfied in this case.  

While the Board very much regrets the additional amount of 
time which must be spent before a final decision can be 
reached in this appeal, it is in the appellant's interest for 
this appeal to be remanded once again for the following 
action:  

1.  The RO should again request the 
service department to verify all periods 
of active military service by the 
appellant.  In particular, the service 
department should characterize the 
appellant's status while serving in the 
Marine Corps Reserve from November 1969 
to August 1972, and again from June 15, 
1979 to June 14, 1980.  

2. At the same time the RO should once 
again attempt to locate and obtain any 
service medical records pertaining to the 
aforementioned periods of service in the 
Marine Corps Reserve.  If these records 
still cannot be obtained, then the RO 
must fully satisfy the procedural 
requirements set forth in Dixon v. 
Derwinski, 3 Vet. App. 261, 263-64 
(1992).  

3.  The appellant should also be invited 
to submit additional medical evidence in 
support of the three claims listed on the 
cover page, such as evidence of current 
medical treatments for the claimed 
disabilities, etc.  The RO should 
specifically advise him of the type of 
additional evidence which he should 
submit in order to well ground his 
claims.  See 38 U.S.C.A. § 5103(a) and 
Robinette v. Brown, 8 Vet. App. 69 
(1995).  

4.  If appropriate, the RO should then 
readjudicate the claims currently in 
appellate status based upon a review of 
all of the relevant evidence.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is so informed, but he may furnish 
additional evidence and/or argument on the remanded matters 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



